Filed 05/27/20                                        Case 20-20430                                                    Doc 140
                   Case Number: 2020-20430                       Filed: 5/27/2020 8:29:15 PM


       1
       2
                                                  POSTED ON WEBSITE
       3                                         NOT FOR PUBLICATION
       4
       5                             UNITED STATES BANKRUPTCY COURT
       6                               EASTERN DISTRICT OF CALIFORNIA
       7
       8
       9   In re                                          )    Case No. 20-20430-E-13
                                                          )    Docket Control No. BLG-7
      10   RAFAEL PALOS DE LA TORRE,                      )
                                                          )
      11                           Debtor.                )
                                                          )
      12
      13
           This Memorandum Decision is not appropriate for publication.
      14   It may be cited for persuasive value on the matters addressed.
      15                            MEMORANDUM OPINION AND DECISION
      16           The Motion to Value1 filed by Rafael Palos De La Torre (“Debtor”) to value the secured
      17   claim of Quarterspot, Inc. (“Creditor”) is accompanied by Debtor’s declaration. Declaration,
      18   Dckt. 41. Debtor is the owner of the subject real property commonly known as 8162 Hallwood
      19   Blvd., Marysville, California (“Property”). Debtor seeks to value the Property at $462,500.00 as of
      20   the petition filing date. Debtor seeks to value Creditor’s secured claim at $0.00 on the basis that
      21   after subtracting the superior lien in the amount of $492,301.19, there is no remaining equity in the
      22
      23           1
                     The Proof of Service (Dckt. 55) states that the Motion and supporting pleadings were served on
           Debtor’s Attorney, Chapter 13 Trustee, Creditor, parties requesting special notice, and Office of the
      24   United States Trustee on March 31, 2020. By the court’s calculation, 28 days’ notice was provided.
           28 days’ notice is required.
      25
                    The Motion to Value Collateral and Secured Claim has been set for hearing on the notice required
      26
           by Local Bankruptcy Rule 9014-1(f)(1). Failure of the respondent and other parties in interest to file
      27   written opposition at least fourteen days prior to the hearing as required by Local Bankruptcy Rule
           9014-1(f)(1)(B) is considered to be the equivalent of a statement of nonopposition. Cf. Ghazali v. Moran,
      28   46 F.3d 52, 53 (9th Cir. 1995) (upholding a court ruling based upon a local rule construing a party’s
           failure to file opposition as consent to grant a motion).
Filed 05/27/20                                         Case 20-20430                                                  Doc 140
                    Case Number: 2020-20430                         Filed: 5/27/2020 8:29:15 PM


       1   Property. As the owner, Debtor’s opinion of value is evidence of the asset’s value. See FED. R.
       2   EVID. 701; see also Enewally v. Wash. Mut. Bank (In re Enewally), 368 F.3d 1165, 1173 (9th Cir.
       3   2004).
       4            Creditor’s interest in the Property is a judgment lien which was recorded with the Yuba
       5   County Recorder on January 7, 2020, Doc. # 2020-000283, for the judgment in California Superior
       6   Court, County of Yuba, Case No. CVCV1900214 (as stated on the Abstract of Judgment).
       7   Exhibit A, Dckt. 42.
       8            No opposition or response was filed to this Motion. The court continued the hearing from
       9   the original May 12, 2020 date to allow Debtor to correct a clerical error. Upon review of the
      10   corrected documents, no opposition having been filed, and the defaults of the non-responding parties
      11   having been entered at the May 12, 2020 hearing; the court determines that oral argument will not
      12   be of assistance in ruling on the Motion.
      13                                                DISCUSSION
      14            The valuation of property that secures a claim is the first step, not the end result of this
      15   Motion brought pursuant to 11 U.S.C. § 506(a). The ultimate relief is the valuation of a specific
      16   creditor’s secured claim.
      17            11 U.S.C. § 506(a) instructs the court and parties in the methodology for determining the
      18   value of a secured claim.
      19            (a)(1) An allowed claim of a creditor secured by a lien on property in which the
                    estate has an interest, or that is subject to setoff under section 553 of this title, is a
      20            secured claim to the extent of the value of such creditor’s interest in the estate’s
                    interest in such property, or to the extent of the amount subject to setoff, as the
      21            case may be, and is an unsecured claim to the extent that the value of such creditor’s
                    interest or the amount so subject to set off is less than the amount of such allowed
      22            claim. Such value shall be determined in light of the purpose of the valuation and of
                    the proposed disposition or use of such property, and in conjunction with any hearing
      23            on such disposition or use or on a plan affecting such creditor’s interest.
      24   11 U.S.C. § 506(a) (emphasis added). For the court to determine that creditor’s secured claim
      25   (rights and interest in collateral), that creditor must be a party who has been served and is before the
      26   court. U.S. Constitution Article III, Sec. 2 (case or controversy requirement for the parties seeking
      27   relief from a federal court).
      28   ///

                                                                2
Filed 05/27/20                                       Case 20-20430                                                    Doc 140
                   Case Number: 2020-20430                        Filed: 5/27/2020 8:29:15 PM


       1                                            NO OPPOSITION
       2           Creditor has not filed an Opposition.
       3           Trustee filed a Response, advising the court that Creditor has filed Amended Proof of Claim
       4   No. 5-2. Dckt. 76.
       5                                  EXPERT WITNESS TESTIMONY
       6           The Parties agreed to continue the hearing until May 12, 2020, to allow for an appraisal of
       7   the Property. The Declaration of David Dorman was filed on April 22, 2020. Dckt. 89. Exhibit B,
       8   Dckt. 90, is a copy of Mr. Dorman’s appraisal, stating his opinion of value of the Property to be
       9   $465,000.00.
      10           Unfortunately, there was a clerical error in the filing of his declaration, with the wrong
      11   signature page attached. See page 2 of the Dorman Declaration.
      12           At the May 12, 2020 hearing, counsel for the Debtor requested a short continuance so the
      13   error may be corrected.
      14           On May 20, 2020, the Dorman Declaration, with the clerical error corrected was filed.
      15   Dckt. 137.
      16                                              DISCUSSION
      17           The court has reviewed the corrected declaration that has been filed and confirms that the
      18   testimony provided therein has not been changed.
      19           The senior in priority first deed of trust secures a claim with a balance of approximately
      20   $492,301.19. Creditor’s junior judgment lien secures a claim with a balance of approximately
      21   $70,448.41. The Property having a value of $465,000.00, Creditor’s claim secured by a junior
      22   judgment lien is completely under-collateralized. Creditor’s secured claim, to the extent that this
      23   Property is the collateral, is determined to be in the amount of $0.00, the value of the collateral that
      24   exists in this Property for this claim. See 11 U.S.C. § 506(a); Zimmer v. PSB Lending Corp. (In re
      25   Zimmer), 313 F.3d 1220 (9th Cir. 2002); Lam v. Investors Thrift (In re Lam), 211 B.R. 36 (B.A.P.
      26   9th Cir. 1997). The valuation motion pursuant to Federal Rule of Bankruptcy Procedure 3012 and
      27   11 U.S.C. § 506(a) is granted.
      28           Because the abstract of judgment could may apply to other properties in Yuba or other

                                                              3
Filed 05/27/20                                     Case 20-20430                                                 Doc 140
                   Case Number: 2020-20430                     Filed: 5/27/2020 8:29:15 PM


       1   counties not now before the court, the determination is limited to the amount of the claim which is
       2   secured by the Property.
       3   Dated: MayMay ,27,
                           2020
                              2020
       4
       5
                                                        RONALD H. SARGIS, Chief Judge
       6                                                United States Bankruptcy Court
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                           4
Filed 05/27/20                                   Case 20-20430                                             Doc 140
                  Case Number: 2020-20430                  Filed: 5/27/2020 8:29:15 PM


       1
                                  Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
            Debtor(s)                                      Attorney for the Debtor(s) (if any)
       6
       7    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Robert T. Matsui United States Courthouse
       8                                                   501 I Street, Room 7-500
                                                           Sacramento, CA 95814
       9
            Attorney for the Trustee (if any)
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
